COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                      01-16-01006-CV
Style:                             In the Interest of J.H.G., a Child


Date motion filed*:                December 23, 2016
Type of motion:                    Motion to Extend Time to File Notice of Appeal
Party filing motion:               Appellant
Document to be filed:              Notice of appeal

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                              December 21, 2016
         Number of previous extensions granted:                         Current Due date:
         Date Requested:                                 December 22, 2016

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: December 22, 2016
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:     /s/ Russell Lloyd
                       X Acting individually                             Acting for the Court

Panel consists of      ____________________________________________

Date: January 10, 2017